DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/14/2022 has been entered.
Claims 66-70, 72-77, 79-84, 149, 151-152 are pending.  
Claims 1-65, 71, 78, 85-148, 150 have been cancelled.
The following rejection has been newly applied. 
This action is NONFINAL. 
Withdrawn Rejections
	The 35 USC 102 and 35 USC 103 rejections made in the previous office action is withdrawn based upon amendments to the claims. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 66-70, 72-77, 79-84, 149, 151-152  is/are rejected under 35 U.S.C. 103 as being unpatentable over Akkaya et al. (J Immunol September 2016 Vol 197 p. 2027-2038) and Shahi (Sci Rep 2017 Vol 7 p. 4447).  These references have been recited on the IDS. 
Claim 66 requires producing a detectably labeled sample comprising a cellular component binding regent is an antibody or specific binding fragment capable of specifically binding to the target of interest and not associated with a solid support.  The claim further limits the reagent to “associated with a cellular component reagent specific oligonucleotide associated with a detectable moiety and comprises an indentifier sequence”.  However, the broadest reasonable interpretation is a detectably labeled sample comprising a cellular component binding regent is an antibody or specific binding fragment capable of specifically binding to the target of interest and not associated with a solid support.  It is interpreted that this “a detectably labeled sample comprising a cellular component binding regent is an antibody or specific binding fragment capable of specifically binding to the target of interest and not associated with a solid support” would encompass a reagent that is associated with “a cellular component reagent specific oligonucleotide associated with a detectable moiety and comprises an indentifier sequence”.  The claims do not require that the method produces a particular structure other than an antibody or specific binding fragment capable of specifically binding to the target of interest and not associated with a solid support.
With regard to claim 66, 69-70,72-73, Akkaya et al. teaches a method of producing a detectably labeled sample comprising an barcoding antibody conjugated to a fluorochrome to barcode various cell types and is in a tube and not attached to a support (figure 1 and p. 2029).  However, Akkaya et al. does not specifically teach that the barcode is cellular component binding reagent specific oligonucleotide.  
With regard to claim 74, Akkaya teaches a method of flow cytometry p 2027). 
With regard to claims 75-76, Akkaya teaches a method of sorting and counting cells from particular sample targets (p 2028 first column). 
With regard to claim 77, Akkaya teaches markers for the cell surface (barcoded and pooled cell populations can be cultured and stimulated for functional assays section)
	With regard to claim 79, Akkaya teaches a method of isolating single cells (B cell phosph flow assays).  
 	With regard to claim 149, Akkaya teaches a method of sorting cells based upon detection (figure 1).  
   	With regard to claims 66-67, Shahi et al. teaches that barcodes on antibody reagents can be olgionucleotides that are detect labeled (figure 1 and p. 2). 
With regard to claim 68, Shahi et al. teaches that label is attached to an oligonucleotide and as such the label are noncovalently bound (figure 2). 
With regard to claim 69-70, 72-73 Shahi et al. teaches that the oligonucleotide is hybridized to a label nucleic acid, as the tag identity is encoded by a full nucleobase sequences probing a combinatorial tag space exceeding what is possible with fluorescence or mass tags (p 2).  
With regard to claim 80, Shahi et al. teaches ingle cell detection (p. 2).  
With regard to claim 81, Shahi et al. teaches that one can sequence the barcoded DNA (p. 6 1st paragraph). 
With regard to claim 82, Shahi et al. teaches performing NGS (p. 10 last two paragraphs). 
With regard to claim 83, Shahi et al. teaches quantitating the sequence information (p 10 last parpaghra). 
With regard to claim 84, Shahi et al. teaches a method of analyzing the transcriptome (p. 9 6th paragraph).  
With regard to claim 151-152, Shahi et al. teaches performing counting and as such it measures and sorts them based upon the detector and the adaptor sequences as it measures between the tag and barcode sequences (p. 6 1st 2 full paragraphs).  
Therefore it would be prima facie obvious to one of ordinary skill in the art at the time of filing to modify Akkaya et al. to use the oligonucleotides of Shahi et al.  The ordinary artisan would have a reasonable expectation as the barcode is used to select particular fragments in the isolated sample. 
    
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D SALMON whose telephone number is (571)272-3316.  The examiner can normally be reached on  9-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /KATHERINE D SALMON/ Primary Examiner, Art Unit 1634